DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high temperature portion" in claim 3 is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification discloses that the high temperature portion can be determined by combustion experiments (paragraph [0049]); however, the disclosure nor the claims defines what qualifies as a high temperature, rendering the claims vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasuga 2012/0036825.
	In regards to Independent Claim 1, Kasuga teaches a combustion device (figure 1) comprising: a combustor (2) that combusts fuel ammonia (LIQUID AMMONIA) and combustion air (intake air A from compressor 4, abstract) in a combustion chamber (55), wherein the combustor comprises a cooling ammonia supplier (56, which supplies fuel into the combustion chamber, paragraph [0016], wherein fuel injector 56 will be at a lower temperature than the combustion gases within 55 and cooling is not defined as a function in the claim) that mixes the fuel ammonia into the combustion air and that supplies the fuel ammonia into the combustor (paragraph [0016].
	Regarding Dependent Claim 4, Kasuga teaches that the cooling ammonia supplier comprises a cooling nozzle that injects the fuel ammonia (nozzle end of 56 that injects fuel), and the cooling nozzle is configured to mix the fuel ammonia into the combustion air (as shown in figure 3, fuel injected through 56 mixes with combustion air A to be combusted, paragraph [0016]).
	Regarding Dependent Claim 6, Kasuga teaches that the fuel ammonia to be injected from the cooling nozzle is liquid ammonia (paragraph [0018]).

	Regarding Dependent Claim 8, Kasuga teaches a gas turbine (figure 1) comprising the combustion device according to claim 1 (see rejection of claim 1 above).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2015/0226434 in view of Kasuga.
	In regards to Independent Claims 1 and 8, Nakamura teaches a combustion device (figure 1) comprising: a combustor (1) that combusts fuel (F1 from 19) and combustion air (intake air from compressor 51, paragraph [0027]) in a combustion chamber (chamber within 4), wherein the combustor comprises cooling fuel supplier (19, wherein the fuel flow F1 along the outer wall 3 is capable of cooling the wall) that mixes the fuel into the combustion air and that supplies the fuel into the combustor (paragraph [0038].  However, Nakamura does not teach that the fuel is liquid ammonia.  Kasuga teaches using liquid ammonia as a fuel in a gas turbine combustion chamber (paragraph [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the fuel of Nakamura with a liquid ammonia fuel, as taught by Kasuga, in order to eliminate the production of carbon dioxide emissions from the gas turbine engine (paragraph [0018]).
	Regarding Dependent Claim 2, Nakamura in view of Kasuga teaches the invention as claimed and discussed above, and Nakamura further teaches a sidewall (3) that forms the combustion chamber, and the fuel supplier (19) is positioned between a combustion air-supplying source (compressor 51) and the sidewall (3) in a flow passageway for the combustion air (passage 7).
	Regarding Dependent Claim 3, Nakamura in view of Kasuga teaches the invention as claimed and discussed above, and Nakamura further teaches that the fuel injector (19) directly reaches a high temperature portion of the side wall (fuel F1 from 19 flows along wall 3 in figure 3, wherein high temperature is a relative term and does not limit the portion of the wall 3 where fuel F1 can reach).
Dependent Claim 4, Nakamura in view of Kasuga teaches the invention as claimed and discussed above, and Nakamura further teaches a cooling nozzle (nozzles 21) that injects the fuel, and the nozzle is configured to mix the fuel into the combustion air (paragraph [0038]).
	Regarding Dependent Claim 5, Nakamura in view of Kasuga teaches the invention as claimed and discussed above, and Nakamura further teaches that the cooling supplier (19) comprises a plurality of cooling nozzles (nozzles 21) that inject fuel, and the plurality of nozzles are provided in a flow passageway (7) for the combustion air and are configured to mix the fuel into the combustion air (paragraph [0038]).
	Regarding Dependent Claims 6 and 7, Nakamura in view of Kasuga teaches the inventions as claimed and discussed above.  Kasuga, as applied in the rejection of claim 1 above, teaches using liquid ammonia as fuel for the reasons detailed in the rejection of claim 1 above.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741